                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

LAMON TANEAL HEMINGWAY, SR., )
                             )
         Plaintiff,          )
                             )
v.                           )                                    Case No. 1:17-cv-00035-SNLJ
                             )
CALEB SHELTON, et al.,       )
                             )
         Defendants.         )

                                  MEMORANDUM AND ORDER

        This matter comes before the Court on plaintiff’s motion for summary judgment

(#51), plaintiff’s motion for leave to file exhibits (#54), and defendants’ motion for

summary judgment (#55).1 For the reasons set forth below, this Court will GRANT

defendants’ motion while treating it as a motion to dismiss pursuant to Porter v. Sturm,

781 F.3d 448, 452-453 (8th Cir. 2015). Therefore, this matter will be DISMISSED

without prejudice and all other motions will be DENIED AS MOOT.2

        I. BACKGROUND

        The parties agree on the following facts.3


1
  Though other defendants had originally been named in this case, many were previously dismissed by
this Court and, in an event, plaintiff’s amended complaint names only three: Caleb Shelton, Mollie Fields,
and Trevor Proffer. All three join together in seeking summary judgment.
2
  Plaintiff’s motion for leave to file exhibits appears to be an effort to seek leave to file exhibits as part of
the statement of facts supporting his summary judgment. Leave is not generally required in this respect, as
Rule 56(c)(1)(A) requires assertions of fact to be supported by record evidence, which typically results in
the filing of supportive exhibits. In any event, this Court does not reach the merits of summary judgment,
therefore plaintiff’s motion is moot.
3
  Plaintiff did not respond to defendants’ statement of facts. Therefore, pursuant to Local Rule 7-4.01(E),
those facts are deemed admitted by plaintiff. See Riley v. U.S. Bank, 2009 WL 2757048 at *1 (E.D. Mo.
Aug. 26, 2009).

                                                       1
       During the relevant time period, plaintiff was an inmate at Missouri’s Southeast

Correctional Center (SECC). On November 16, 2016, plaintiff was placed in a cell with

fellow inmate Theodis Hill, at which point plaintiff declared to defendants Shelton and

Fields that Hill “was his enemy.” Plaintiff requested an “enemy declaration form” and

Fields left to retrieve one for him. Plaintiff then continued to protest his cell assignment

to Shelton. Shelton directed plaintiff to place his hands in the food port door of the cell so

that plaintiff’s wrist restraints could be removed. Plaintiff refused to relinquish his wrist

restraints, prompting Shelton’s use of a mechanical tether to pull plaintiff’s hands

through the food port door. Fields then radioed for help from their commander, Sergeant

Proffer. When Proffer arrived, plaintiff became compliant and allowed Shelton to remove

the wrist restraints. Plaintiff was seen by a nurse a few minutes later, who determined that

plaintiff suffered “a minor abrasion to his left wrist, for which no treatment was given.”

       The parties’ stories diverge at this point. Plaintiff states that he was “assaulted

later by offender Hill.” In support, he cites generally to his own amended complaint and

defendants’ answer. In paragraph 37 of the amended complaint, it is alleged that Hill

“punched plaintiff in his face,” to which defendants answered—at the time—that they

were “without sufficient knowledge or information to admit or deny [that] allegation.” In

moving for summary judgment, defendants now state that medical records show plaintiff

reported no injuries following the night he spent with Hill. They also cite their own

affidavits in explaining “Theodis Hill did not injure [plaintiff].” A review of these

affidavits, however, indicates only that they did not harm plaintiff through the purported



                                              2
“use of force”—to say nothing of what happened in a failure-to-protect-type context

when plaintiff was left alone with Hill following their departure from the cell wing.

       Plaintiff’s amended complaint alleges what amounts to two counts: excessive

force and failure-to-protect. Defendants argue summary judgment should be awarded to

them on a number of grounds, including that plaintiff failed to administratively exhaust

his claims and that the facts simply do not sufficiently support each element of plaintiff’s

claims. Defendants also argue they are entitled to qualified immunity.

       II. ANALYSIS

      The Court finds it need only address the issue of administrative exhaustion, as that

issue is outcome determinative. “An inmate must exhaust all available administrative

remedies before bringing a § 1983 suit.” Porter v. Sturm, 781 F.3d 448, 452-453 (8th Cir.

2015). When exhaustion is lacking, the Eighth Circuit has indicated the court should

refraining from opining on the merits of summary judgment and should, instead, simply

dismiss the case without prejudice. Id. at 452-453 (finding plaintiff failed to exhaust,

stating that dismissal without prejudice is therefore mandatory, and vacating summary

judgment while affirming dismissal with instructions on remand to make it without

prejudice); Barbee v. Corr. Med. Servs., 394 Fed.Appx. 337, 337 (8th Cir. 2010)

(affirming dismissal without prejudice but vacating grant of summary judgment).

      Here, the amended complaint makes clear that plaintiff did nothing to engage the

administrative grievance process related to his claims. He checked a box admitting as

much on page 2:



                                              3
      [Doc. #17, p. 2]. Plaintiff also tacitly admits this in his arguments, as his defense is

not that he, in fact, exhausted his administrative remedies despite defendants’ contrary

assertions; rather, he states simply that he was somehow “thwarted” in doing so. But, he

provides no names, no specific allegations, and no evidence explaining how he was

“thwarted” from engaging the grievance process. The Eighth Circuit’s discussion in

Porter makes clear that not every act or omission by prison officials will constitute

evidence of an effort to prevent a prisoner from utilizing the grievance process. See

Porter, 781 F.3d at 452 (noting that delays in responding to prisoner’s grievance did not

prevent him from continuing the grievance process, for example by attempting to appeal).

Thus, this Court is not obliged to simply take plaintiff at his word—vague as it is. See

Smith v. St. Louis City Jails, 2016 WL 319552 at *4 (E.D. Mo. Jan. 27, 2016) (holding

that, while plaintiff alleged he exhausted remedies and that prison officials tried to

prevent him from doing so, he failed to offer any evidence to that effect).

      The issue of exhaustion is ultimately an affirmative defense that defendants bear

the burden of proving. Jones v. Bock, 549 U.S. 199, 211-212 (2007). Defendants have


                                              4
submitted an affidavit from the SECC litigations coordinator, Jennifer Bohnert, who

attested “there are (0) IRR/Grievances for [plaintiff] for the dates of 11-16-16 to 11-17-

16 or regarding the request of protective custody on those dates.” (Doc. #57-1). Plaintiff

provides nothing to counter that affidavit beyond his own self-serving argument to the

contrary, which is fatal to his position. See Witte v. Culton, 2013 WL 639309 at *4 (E.D.

Mo. Feb. 21, 2013) (holding that plaintiff’s bare allegations to the contrary were

insufficient to rebut defendant’s affidavit attesting that plaintiff did not file a grievance

nor exhaust his administrative remedies); see also Smith v. Int’l Paper Co., 523 F.3d 845,

848 (8th Cir. 2008) (“[A] plaintiff may not merely point to unsupported self-serving

allegations,” but “must substantiate his allegations with sufficient probative evidence that

would permit a finding in his favor.”). Because this Court finds plaintiff failed to exhaust

his administrative remedies, plaintiff was not, therefore, entitled to bring this Section

1983 action and it will be dismissed without prejudice as a consequence. See Porter, 781

F.3d at 451-452 (holding that, when exhaustion has not occurred, “[d]ismissal without

prejudice is mandatory”); see also 42 U.S.C. § 1997e(a).

       III.   CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that defendants’ motion for summary judgment

(#55) is GRANTED, but that motion shall be treated as a motion to dismiss. Therefore,

this matter is hereby DISMISSED without prejudice.

       IT IS FURTHER ORDERED that all other motions are DENIED AS MOOT.



                                               5
So ordered this 12th day of April 2019.




                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                     6
